Exhibit 10.1
JAGOTEC AG
12 June 2009
Cornerstone Therapeutics Inc.
1255 Crescent Green Drive, Suite 250
Cary, NC 27518
USA
Dear Sirs
Manufacturing and Supply Agreement dated 20 August 2007 between Cornerstone
Therapeutics Inc. (“Cornerstone,” formerly known as Critical Therapeutics, Inc.)
and Jagotec AG (“Jagotec”) and (for the purposes of Clause 20 only) SkyePharma
PLC (“MSA”)
We write in connection with Clause 9.1 and Schedule 1 of the MSA.
The parties have agreed that:-

1.   The Price for all Product delivered in the Years 2009 (whether before or
after the date of this letter) and 2010 shall be US$[***] per [***] tablets of
Product. As a result of the increase, Jagotec shall issue to Cornerstone a
further invoice for any additional amounts due for Product invoiced prior to the
date of this letter and Cornerstone shall pay such additional amounts within
[***] days of receipt of such further invoice;   2.   The Price for Product
delivered in the Year 2011 and each Year thereafter shall be increased as
follows:       By [***] 2010 and by [***] in each Year thereafter (“Year A”),
Jagotec shall notify Cornerstone of the Price for Product to be delivered in the
following Year (“Year B”); provided however, that the increase in the Price to
become effective in Year B shall not be more than [***]% of the Price of the
Product as at [***] in Year A;   3.   The terms of the MSA, and in particular
Clause 9.1 and Schedule 1, shall be deemed to be amended to reflect the matters
set out in paragraphs 1 and 2 above;   4.   In all other respects the terms of
the MSA shall remain unamended and in full force and effect;   5.   All
capitalized terms used in this letter which are defined in the MSA shall have
the same meaning as is ascribed to such terms in the MSA.

 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



We should be grateful if you would sign and return the attached copy of this
letter to evidence your agreement to the above.
Yours faithfully
for and on behalf of:

             
JAGOTEC AG
      SKYEPHARMA PLC    
 
           
By: /s/ Timothy McBride
 
      By: /s/ Peter Grant
 
   
Name: Timothy McBride
      Name: Peter Grant    
Title: Executive Vice President, Commercial
      Title: Chief Financial Officer    

AGREED TO AND ACCEPTED
CORNERSTONE THERAPEUTICS INC.
(Formerly known as Critical Therapeutics, Inc.)
By: /s/ Craig A. Collard
Name: Craig A. Collard
Title: President & Chief Executive Officer
Date: June 12, 2009

 